Citation Nr: 1138687	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-36 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome (reactive arthritis).

2.  Entitlement to service connection for tight iliotibial bands.

3.  Entitlement to service connection for bilateral sensorineural hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for chronic prostatitis, also claimed as due to herbicide exposure.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971 and served in the Army Reserves with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through December 2007.  His decorations include the Bronze Star medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran had a hearing before the Board in May 2011 and the transcript is of record.

With regard to the issue of service connection for an acquired psychiatric disorder, to include PTSD, the Board notes the claim was previously denied in a November 2006 rating decision.  Typically, when an unappealed rating decision becomes final, the issue cannot be reconsidered on the merits without the submission of "new and material" evidence.  See 38 U.S.C.A. § 7105 (2002)

In this case, however, after the November 2006 rating decision, the RO acquired the Veteran's service treatment records for the entire period of his Reserves service in January 2008.  In other words, at the time of the November 2006 rating decision, the Veteran was still in the Reserves and none of his service treatment records for the period of his Reserves service was in the claims folder at that time.

Although the Veteran's psychiatric claim at issue here is primarily based on his service in Vietnam, the Board finds these additional service records relevant to his pending claim.  Part of the Veteran's Reserves records, moreover, existed at the time of the November 2006 rating decision despite not being of record.  For these reasons, the claim must be reconsidered, notwithstanding the requirement to submit new and material evidence.  See 38 C.F.R. § 3.156(c).  The claim has been appropriately characterized above.
 

FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision in the appeal, the Veteran testified before the Board in a videoconference that he wished to withdraw his appeal seeking entitlement to service connection for Reiter's syndrome, tight iliotibial bands, bilateral hearing loss, tinnitus, ulcers, irritable bowel syndrome, headaches and chronic prostatitis.  

2.  The Veteran's claimed in-service stressors involve combat exposure against hostile forces, to include infantry attacks, in Vietnam and are consistent with the time, place and circumstance of his service.

3.  The Veteran's PTSD has been diagnosed by a VA psychologist and related to his claimed in-service combat exposure. 

4.  The Veteran's anxiety and depression are medically associated as manifestations of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the issues of entitlement to service connection for Reiter's syndrome, tight iliotibial bands, bilateral hearing loss, tinnitus, ulcers, irritable bowel syndrome, headaches and chronic prostatitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Resolving all doubt in favor the Veteran, his PTSD is due to his military service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the Veteran's hearing before the Board in May 2011, he withdrew his appeal as to the issues of entitlement to service connection for Reiter's Syndrome, tight iliotibial bands, bilateral hearing loss, tinnitus, ulcers, irritable bowel syndrome, headaches and chronic prostatitis, claimed as due to herbicide exposure.  For that reason, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those named issues and they are dismissed.

Service Connection for Acquired Psychiatric Disorder, to include PTSD

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran claims that he has PTSD, with symptoms of anxiety and depression, attributable to his service as a field artillery unit commander in Vietnam.  He indicates he was on patrol duty during his time in Vietnam and saw some of his fellow servicemen get shot and was in constant fear for his life.  He believes he returned from Vietnam with increased anxiety, depression and other manifestations.

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case.

For reasons explained below, in light of the new law, the Veteran's described stressors may be conceded based on his lay testimony alone.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran claims he was in circumstances where his unit was either under hostile attack or was facing the fear of imminent hostile attack.  His claimed stressors clearly fit the definition of "fear of hostile military or terrorist activity."  Id.  

The second pertinent inquiry, then, is whether the Veteran's claimed in-service stressors are consistent with the places, types and circumstances of his service in light of the evidence of record.  The Board concludes they are.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnosis of a psychiatric problem.  The Veteran's DD-214, however, confirms the Veteran served in Vietnam from September 1970 to July 1971 as a Field Artillery Unit Commander.  In recognition of this service, he received numerous medals to include the Bronze Star and Vietnam Service Medals.  None of these medals, however, are prima facie evidence of combat exposure. 

Again, the Veteran's military records do not on their face indicate the Veteran was in combat.  The fact that the appellant served in a "combat area" or "combat zone" does not mean that he himself engaged in combat with the enemy.  VAOPGCPREC 12-99.  The Veteran's claimed in-service stressors, however, are consistent with the circumstances of his service.  The Board also finds an absence of any contrary evidence of record that would lend doubt to the Veteran's credibility.  Accordingly, his lay testimony alone established his in-service stressors of continuous exposure to hostile fire or the fear of hostile fire in Vietnam.

The final pertinent inquiry under the new regulation is whether the Veteran has been diagnosed with PTSD by a VA psychologist or psychiatrist based on his described in-service stressors.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes he has. 

After service, the Veteran was first diagnosed with PTSD by a private physician of internal medicine in September 2006.  At that time, she opined the Veteran has PTSD as a result of "the trauma he suffered while in combat in the Vietnam War."  Again, however, the opinion is not proffered by a VA psychologist or psychiatrist.  Indeed, the September 2006 diagnosis and opinion were not proffered by a psychologist or psychiatrist at all. 

The Veteran has also been diagnosed and treated for PTSD by a clinical counselor at the Denver Vet Center.  Within those records (dated in 2008), the PTSD diagnosis is attributed to various combat experiences in Vietnam.  The counselor is also not a psychologist or psychiatrist, but rather a licensed social worker.

VA outpatient treatment records also indicate a diagnosis of PTSD by a VA psychiatrist from 2008 to 2009.  These records, however, are more vague with regard to etiology.  While the outpatient treatment records discuss the Veteran's symptoms, the actual cause of the Veteran's PTSD is not clearly identified.  In an October 2008 note, for example, the VA psychiatrist notes the Veteran's ongoing sessions with the counselor at the Denver Vet Center to help him "differentiate the Vietnam stuff."  In January 2009, the Veteran noted he wished he would have done things better in Vietnam.  The Board finds noteworthy, however, that the diagnosis of PTSD rendered by the VA psychiatrist was done after diagnostic tests were completed and were not merely based on the Veteran's outside treatment records from the private physician and Vet Center social worker.

The medical records and the Veteran's testimony before the Board in May 2011 do not reveal any other significant trauma in the Veteran's life aside from his service in Vietnam.  

In short, the evidence of record shows the Veteran had service in Vietnam generally consistent with his reported in-service stressors of seeing fellow servicemen die and being in fear of hostile attack.  The evidence of record also includes a diagnosis by at least one VA physician of PTSD.  The diagnosis of PTSD found in the Veteran's VA outpatient treatment records by the VA psychiatrist does not specify as to what specific event(s) caused his PTSD.  Private treatment records, private opinions and records from the Denver Vet Center, however, specifically attribute the Veteran's diagnosed PTSD to combat-type exposure in Vietnam.  

The evidence is, at the very least, in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.

In granting service connection specifically for PTSD, the Board notes the Veteran testified in May 2011 that he also received treatment for anxiety and depression and other manifestations, to include sleep problems.  The Board finds the medical evidence consistently lists the Veteran's problems with anxiety, depression and sleep disturbances as manifestations of his PTSD and not separate disorders in and of themselves.  To the extent the Veteran is claiming these manifestations as separate disabilities, the Board finds the evidence is against such a conclusion.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Entitlement to service connection for Reiter's syndrome (reactive arthritis) is dismissed.

Entitlement to service connection for tight iliotibial bands is dismissed.

Entitlement to service connection for bilateral sensorineural hearing loss is dismissed.

Entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for ulcers is dismissed.

Entitlement to service connection for irritable bowel syndrome (IBS) is dismissed.

Entitlement to service connection for headaches is dismissed.

Entitlement to service connection for chronic prostatitis, also claimed as due to herbicide exposure is dismissed.


	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


